75675: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-09140: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75675


Short Caption:HENRY (JENNIFER) VS. NEV. COMM'N ON JUDICIAL DISCIPLINECourt:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - Civil - Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/28/2018How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJennifer HenryDaniel Marks
							(Law Office of Daniel Marks)
						Nicole M. Young
							(Law Office of Daniel Marks)
						


RespondentNevada Commission on Judicial DisciplineThomas C. Bradley
							(Law Offices of Thomas C. Bradley)
						Paul C. Deyhle
							(Nevada Commission on Judicial Discipline)
						





Docket Entries


DateTypeDescriptionPending?Document


04/27/2018Filing FeeFiling fee paid. E-Payment $250.00 from Daniel Marks.


04/27/2018Petition/WritFiled Petition for Writ of Prohibition.18-16068




04/27/2018AppendixFiled Appendix to Petition for Writ.18-16069




05/18/2018Order/ProceduralFiled Order/Answer Writ Petition.  Respondent's Answer due:  15 days.  Petitioner shall have 15 days from service of the answer to file any reply.18-19054




05/18/2018MotionFiled Petitioner's Motion for Stay Emergency Motion for Stay Under NRAP 27(e).18-19175




05/21/2018Order/ProceduralFiled Order Granting Temporary Stay. Petitioner has moved to stay the Commission's upcoming public hearing pending our consideration of the petition. We stay the judicial discipline proceedings against petition in Case No. 2016-142-P, including the hearing scheduled for May 29, 2018, pending further order of this court. Respondent's Response to the Motion for Stay due: May 24, 2018.18-19270




05/22/2018MotionFiled Respondent's Opposition to Emergency Motion For Stay Under NRAP 27(e).18-19575




05/24/2018MotionFiled Petitioner's Reply in Support of Motion for Stay Under NRAP 27(e).18-19881




05/24/2018Order/ProceduralFiled Order Granting Stay. We grant petitioner's motion for stay of the judicial discipline proceedings against her in Case No. 2016-142-P, pending further order of this court.18-19984




06/05/2018Petition/WritFiled Respondent's Answering Brief to Petition for Writ of Prohibition.18-21283




06/19/2018Petition/WritFiled Petitioner's Reply in Support of Petition of Prohibition.18-23323




06/19/2018AppendixFiled Petitioner's Supplemental Appendix to Petition for Writ of Prohibition.18-23324




11/28/2018Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC)18-906091




02/28/2019Opinion/DispositionalFiled Per Curiam Opinion. "Petition denied." Fn1[The Honorable Elissa F. Cadish and the Honorable Abbi Silver did not participate in the decision of this matter.] Fn2[In light of this opinion, we vacate the stay of proceedings entered on May 24, 2018.] Before the Court En Banc. Majority: Gibbons/Pickering/Hardesty/Parraguirre/Stiglich. 135 Nev. Adv. Opn. No. 5. EN BANC (SC)19-09140




02/28/2019Notice/IncomingFiled Notice of Change of Address for Thomas C. Bradley, Esq. (SC)19-09242




03/25/2019RemittiturIssued Notice in Lieu of Remittitur. (SC).19-13082




03/25/2019Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC).



Combined Case View